Citation Nr: 1724735	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-09 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for Raynaud's syndrome of the toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran service on active duty from April 1984 to March 1986, with additional service in 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before he undersigned Veterans Law Judge at a video conference hearing in June 2015.  A transcript is of record.  

The Board in September 2015 remanded the appealed claim for additional development, and it now returns for review.  While the Board in September 2015 also remanded the claims for service connection for hearing loss and tinnitus, the Veteran was granted service connection for those conditions by a November 2015 rating action.  Hence, there is no longer a case in controversy for the Board's consideration as to those claims.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  


FINDINGS OF FACT

The Veteran does not have Raynaud's syndrome of the toes.  


CONCLUSION OF LAW

The requirements for establishing service connection for Raynaud's syndrome of the toes have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional treatment records were obtained, the Veteran underwent a VA examination, and a medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  





II.  Service Connection for Raynaud's Syndrome of the Toes

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed .Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a)    may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.       See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed ongoing Raynaud's syndrome of the toes as a result of cold exposure in service.  

The question of cold exposure in service is not a matter of dispute in this case, and the Veteran has been service connected for cold injury of both hands and fingers.  The question at issue in this case is whether the Veteran suffers from the claimed cold-exposure-related condition, namely Raynaud's syndrome affecting the toes.  Ultimately, the weight of the evidence is against the claim. 

The Veteran was afforded a VA examination in November 2005 to address claimed Raynaud's syndrome of the toes.  The examiner accurately noted that the Veteran had been evaluated multiple times by specialists including in vascular surgery and rheumatology who concluded that the Veteran does not have Raynaud's syndrome affecting the feet or toes.  Rather, the examiner noted that there was a well-established diagnosis of peripheral vascular disease as confirmed by CT and ultrasound, and there was no medical basis for the Veteran's peripheral vascular disease / peripheral artery disease being caused by cold exposure.  The examiner further noted that the Veteran's smoking was considered in the record as a possible cause of his peripheral vascular disease (known in such case as Buerger's disease).  Because the Veteran did not have Raynaud's syndrome affecting the feet or toes, the examiner opined that it was not at least as likely as not that he had Raynaud's syndrome affecting the feet or toes related to service.  

As the November 2005 examiner noted, the conclusion that the Veteran does not have Raynaud's syndrome affecting the toes was considered and rejected multiple times in treatment records over the course of claim, based on the absence of signs and symptoms to support that diagnosis.  This conclusion was again confirmed upon VA treatment evaluation most recently in January 2016, including based on reports of symptoms including absence of indicative color changes in the toes and the symptom not being consistently cold-induced.  

While the Veteran believes that he has Raynaud's syndrome related to cold exposure in service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render a diagnosis of Raynaud's disease or determine the etiology of such.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-  77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not     to provide medical diagnosis).  Thus, the Veteran's own opinion regarding the diagnosis of his lower extremity symptoms, the presence of Raynaud's syndrome, and the etiology of his claimed condition is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

The Board has carefully considered the evidentiary record including the Veteran's lay statements and other statements of record, but concludes that the preponderance of the evidence of record is against the Veteran having Raynaud's syndrome affecting the toes.  As reflected by the VA examiner's conclusions, the evidence also preponderates against the Veteran's peripheral vascular disease of the lower extremities being causally related to service, including cold exposure therein.  While some treatment records have listed Raynaud's syndrome or Raynaud's disease, evaluation and testing by specialists of record have resulted in consistent conclusions to the contrary.  

Accordingly, the preponderance of the evidence is against the claim, and service connection or Raynaud's disease of the toes is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for Raynaud's syndrome of the toes is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


